            Case 1:04-cv-00798-PLF-GMH Document 1244-2 Filed 12/20/19 Page 1 of 6


Schwartz, Adam (CRM)

From:                             Patricia Bonheyo <pbonheyo@gnhllp.com>
Sent:                             Thursday, June 6, 2019 3:59 PM
To:                               Schwartz, Adam (CRM)
Cc:                               Farley Neuman; Claman, Daniel (CRM)
Subject:                          RE: Goldberg Gluck and Brusilovsky Subponea



Adam—

I can confirm all responsive documents that are in my client’s possession are in my possession,
prepared for production and can be produced immediately upon my receipt of the denial of the
motion. We can produce via a secure link (One Drive), which would be quicker, or if you prefer by
overnighting a CD or flash drive.

The file size is as I represented to you before.

Please let me know if you need any further information. I appreciate your consideration of this
request.

Trish


PATRICIA BONHEYO
DIRECT PHONE 415.705.0419
GOODMAN NEUMAN HAMILTON LLP
417 Montgomery Street, 10th Floor
San Francisco, CA 94104
TEL 415.705.0400 FAX 415.705.0411
EMAIL pbonheyo@gnhllp.com
WEBSITE www.gnhllp.com




From: Schwartz, Adam (CRM) <Adam.Schwartz@usdoj.gov>
Sent: Thursday, June 06, 2019 12:53 PM
To: Patricia Bonheyo <pbonheyo@gnhllp.com>
Cc: Farley Neuman <FNeuman@gnhllp.com>; Claman, Daniel (CRM) <Daniel.Claman@usdoj.gov>
Subject: RE: Goldberg Gluck and Brusilovsky Subponea

Trish‐ I am extraordinarily frustrated by the Lazarenkos bad faith in litigating the same issue in multiple locations and
essentially getting two bites at the apple. The judge in Oakland denied their motion to quash, and now they are claiming
they should be allowed to go to another court to make the same arguments. Claimants are using every tactic they can

                                                            1
            Case 1:04-cv-00798-PLF-GMH Document 1244-2 Filed 12/20/19 Page 2 of 6
to delay the proceedings in the forfeiture case, and then use the passage of time to claim they have no relevant
information.

I know this is not a situation of your making, but given the above want to confirm that all the material previously
identified as responsive to the subpoena issued to Goldberg Gluck, is in your possession and can be provided to the
United States immediately if the motion to quash in denied for a second time. If that is the case, then I am willing to
delay compliance with the subpoena.

Thank you

Adam J. Schwartz
Trial Attorney
Money Laundering and Asset Recovery Section
Criminal Division
United States Department of Justice
1400 New York Avenue, NW
Washington, DC 20005

(202) 616‐3877

From: Patricia Bonheyo [mailto:pbonheyo@gnhllp.com]
Sent: Thursday, June 6, 2019 3:19 PM
To: Schwartz, Adam (CRM) <Adam.Schwartz@CRM.USDOJ.GOV>
Cc: Farley Neuman <FNeuman@gnhllp.com>
Subject: FW: Goldberg Gluck and Brusilovsky Subponea

Adam,

Are you amenable to extending my client’s obligation to respond to the subpoena pending the
determination of the motion to quash in the D.C. District Court? Please advise. Thank you!

Trish


PATRICIA BONHEYO
DIRECT PHONE 415.705.0419
GOODMAN NEUMAN HAMILTON LLP
417 Montgomery Street, 10th Floor
San Francisco, CA 94104
TEL 415.705.0400 FAX 415.705.0411
EMAIL pbonheyo@gnhllp.com
WEBSITE www.gnhllp.com




From: emily@kingcampbell.com <emily@kingcampbell.com>
Sent: Thursday, June 06, 2019 7:59 AM
To: Patricia Bonheyo <pbonheyo@gnhllp.com>
                                                             2
             Case 1:04-cv-00798-PLF-GMH Document 1244-2 Filed 12/20/19 Page 3 of 6
Cc: 'Silversmith, Jed' <JSilversmith@BlankRome.com>; WStassen@foxrothschild.com; 'Daniel Horowitz'
<horowitz@whitecollar.us>
Subject: Goldberg Gluck and Brusilovsky Subponea

Hi Ms. Bonheyo,

We received the attached order from the Northern District of California judge today denying our motion to quash the
Goldberg Gluck & Brusilovsky subpoena from the Government. However, it was denied on solely procedural grounds
with the Judge ruling that it should have been filed in the DC District Court and not in California. We have filed in DC as
well, and the DC judge has not ruled on our motion there, which covers the Golberg Gluck subpoena as well as two
others.

It is our position that the subpoena’d documents should not be turned over to the government before the DC Judge
rules on the pending motion to quash, which includes the Golberg Gluck materials.

Please let me know if you have any questions or if your view differs from ours.

Thanks,
Emily

Emily R. Beckman, Esq.
King, Campbell & Poretz, PLLC
108 N. Alfred St., Second Floor
Alexandria, VA 22314
(703) 683‐7070
fax (703) 652‐6010
emily@kingcampbell.com

CONFIDENTIALITY NOTICE – CLIENT PRIVILEGED: This e‐mail transmission, and any documents, files, or previous e‐mail
messages attached to it may contain confidential information that is legally privileged. DO NOT read this e‐mail if you
are not the intended recipient. If you are not the intended recipient, or a person responsible for delivering it to the
intended recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the information
contained in or attached to this transmission is strictly prohibited. If you have received this transmission in error, please
immediately notify us by reply e‐mail and destroy the original transmission and any attachments from your hard drive
and servers.

From: Patricia Bonheyo <pbonheyo@gnhllp.com>
Sent: Wednesday, May 15, 2019 3:43 PM
To: emily@kingcampbell.com
Cc: Joanne Padilla <JPadilla@gnhllp.com>
Subject: FW: Duncan Shatalin forms

Emily—

Thanks for having your client resign the forms; our paralegal will send you a secure link for you to
electronically download the documents. Please let us know if you have any difficulty accessing the
documents.

Trish


                                                              3
           Case 1:04-cv-00798-PLF-GMH Document 1244-2 Filed 12/20/19 Page 4 of 6
PATRICIA BONHEYO
DIRECT PHONE 415.705.0419
GOODMAN NEUMAN HAMILTON LLP
417 Montgomery Street, 10th Floor
San Francisco, CA 94104
TEL 415.705.0400 FAX 415.705.0411
EMAIL pbonheyo@gnhllp.com
WEBSITE www.gnhllp.com



From: kateryna lazarenko <lazarenkokateryna@gmail.com>
Sent: Wednesday, May 15, 2019 9:59 AM
To: Patricia Bonheyo <pbonheyo@gnhllp.com>
Subject: Duncan Shatalin forms




                                                         4
Case 1:04-cv-00798-PLF-GMH Document 1244-2 Filed 12/20/19 Page 5 of 6




                                  5
           Case 1:04-cv-00798-PLF-GMH Document 1244-2 Filed 12/20/19 Page 6 of 6




Sent from my iPhone


                                             6
